OPINION — AG — ** JUDGE'S RETIREMENT ** UPON A RETIRED JUSTICE OR JUDGE'S SPOUSE PREDECEASING HIM, NO PROVISION IS MADE NOR ALLOWED FOR A RECOUPMENT OF THE TEN PERCENT (10%) REDUCTION IN EFFECT DURING THE TIME SHE WAS ALIVE AND AFTER THE ELECTION WAS MADE. FURTHER, UPON THE DEATH OF THE SPOUSE OF A RETIRED JUSTICE OR JUDGE, HE MAY REVOKE HIS ELECTION BY NOTIFYING THE STATE EMPLOYEES RETIREMENT BOARD OF THE DEATH AND THE WITHHOLDING OF TEN PERCENT (10%) OF HIS RETIREMENT BENEFIT WOULD CEASE EFFECTIVE WITH NEXT MONTHLY BENEFIT. THE ADDITIONAL CONTRIBUTIONS ANTICIPATED BY SECT. 1-B OF SENATE BILL NO. 315,  IS CONTEMPLATED AS THE THREE PERCENT (3%) ADDITIONAL OF THE FIRST SEVENTY FIVE PERCENT (75%) OF HIS ACTUAL SALARY UP TO MAY 23, 1974, WHEN THE TERM MONTHLY SALARY IS LIMITED TO THAT SALARY EFFECTIVE PURSUANT TO THE OKLAHOMA STATUTES 1971. PURSUANT TO SECT. 1-B OF SENATE BILL NO. 315, THE ENDING DATE FOR COMPUTING THE ADDITIONAL CONTRIBUTIONS NECESSARY TO RECEIVE A SURVIVOR'S BENEFIT FROM A RETIRED JUDGE OR JUSTICE WHO DIED ON ACTIVE SERVICE ON JANUARY 14, 1969, OR BEFORE JUNE 22, 1974, WOULD BE THE ACTUAL DATE OF DEATH OCCURRING BETWEEN THE ABOVE DATES; THAT THE ENDING DATE FOR COMPUTING CONTRIBUTIONS NECESSARY TO RECEIVE SURVIVOR'S BENEFIT FROM A RETIRED JUDGE OR JUSTICE WHO DIED IN RETIREMENT STATUS BETWEEN JANUARY 14, 1969, WOULD BE THE ACTUAL DATE OF DEATH BETWEEN JANUARY 14, 1969, AND MAY 13, 1975. SECT. 1-B OF SENATE BILL NO. 315 SETS NO LIMIT ON WHEN THE BENEFITS PROVIDED MAY BE SOUGHT; THEREFORE, A SURVIVING SPOUSE WHO IS OTHERWISE ELIGIBLE MAY OBTAIN THE " SURVIVOR'S BENEFIT " UPON PAYMENT OF THE REQUIRED CONTRIBUTIONS. CITE: 20 O.S. 1971 1105 [20-1105] 20 O.S. 1975 Supp., 1102 [20-1102](B), 20 O.S. 1967 Supp., 924 [20-924] (JAMES H. GRAY)